Title: Thomas Jefferson to Martha Jefferson Randolph, 4 August 1818
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


          
            
              My dear daughter
              Rockfish gap
Aug. 4. 18.
            
            All our members, except 3 who came not at all arrived on Saturday morning so that we got to work by 10. aclock, and finished yesterday evening. we are detained till this morning for fair copies of our report. Staunton had 2. votes, Lexington 3. the Central college 16. I have never seen business done with so much order, & harmony, nor an abler nor pleasanter society. we have been well served too. excellent rooms, everyone his bed, a table altho’ not elegant, yet plentiful and satisfactory. I proceed today with judge Stuart to Staunton. every body tells me the time I allot to the Springs is too short. that 2. or 3. weeks bathing will be essential. I shall know better when I get there, but I foresee the possibility and even probability that my stay there must be longer than I expected. I am most afraid of losing mr Correa’s visit. I shall write to him from the springs. Cooper has failed in his election, Dr Patterson having obtained the Chemical chair. I imagine he has written to me, but I must inform him from the springs of the cause of delay in answering him. kiss all the family for me, and be assured of my warmest love.
            
              Th: Jefferson
            
          
          
            PS. send Gill immediately for my bed Etc.
          
        